Citation Nr: 0922514	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  02-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left shoulder.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to May 1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The case was previously before the Board in 
August 2005 and was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review of the issues decided herein.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing is associated with the Veteran's 
claim folder.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current left 
shoulder disability related to the Veteran's active service.

2.  Osteoarthritis of the knees did not begin in service or 
for many years thereafter and has not been shown by competent 
medical evidence to be related to service. 


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the left shoulder is 
not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The criteria for service connection for bilateral 
arthritis of the knees have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2001.  Additional notice was sent in 
July 2002 and October 2005 letters, and the claims were 
readjudicated in an April 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO has been unable to obtain the Veteran's complete 
service records as they were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO sought 
alternate source development of the evidence, and the Veteran 
assisted in the effort to reconstruct his service treatment 
records by completing NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  However, NPRC has been 
unable to reconstruct the record.  The Board recognizes that, 
where relevant records are unavailable because of the NPRC 
fire, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has assisted the Veteran in obtaining evidence and 
afforded him the opportunity to give testimony before the 
Board.  The Board notes that no VA examination was conducted 
to obtain an opinion as to the etiology and severity of the 
Veteran's claimed arthritis of the knees or left shoulder.  
In disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the claimed disabilities may be associated 
with military service.  As discussed below, there is no 
evidence of a diagnosis of a left shoulder disability and no 
medical evidence has suggested a causal relationship between 
a current knee disability and active service, and the Veteran 
has not reported continuous symptomatology of arthritis since 
the time of his military service.  Therefore, VA was not 
required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Osteoarthritis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is seeking service connection for arthritis of 
the left shoulder and both knees, which he contends results 
from a fall he suffered in service.  He reports that he 
sought medical treatment several days after the fall and was 
diagnosed with muscle sprain and treated with aspirin.  He 
did not seek further treatment for these injuries until 2001. 

As noted above, the Veteran's service records are unavailable 
because they were destroyed in a fire in 1973.  Efforts to 
reconstruct the service records from other sources were 
unsuccessful.  The only document pertaining to the Veteran 
that has been recovered is a morning report dated in 
September 1955, indicating that the he was assigned to a 
military police unit in Germany.  

In his September 2003 Board hearing, the Veteran reported 
that he worked in the civil service at Kelly Air Force Base 
beginning in 1957, and at Lackland Air Force Base from 1970.  
He believed he had undergone employment physical examinations 
at these locations.  Pursuant to the Board's remand 
instructions, the RO sought to obtain the Veteran's 
employment records from the respective bases, but no records 
were available.  The RO did locate several Worker's 
Compensation claims filed by the Veteran with Department of 
Labor between July 1957 and February 1966.  These records 
describe injuries the Veteran suffered on the job that are 
unrelated to his claimed shoulder and knee conditions.  

In support of his claim, the Veteran has submitted private 
treatment records dated in June 2001, which indicate that he 
was diagnosed with osteoarthritis of the hand, wrist, knees, 
and low back.  During his Board hearing, the Veteran reported 
that his private physician told him the knee pain he 
experienced in service was probably due to weakness that was 
exacerbated by running.  

Based on the foregoing evidence, the Board concludes that 
service connection for the Veteran's claimed osteoarthritis 
of the knees and left shoulder is not warranted.  There is no 
evidence of a current shoulder disability; the private 
treatment record the Veteran submitted does not address a 
shoulder condition.  Without evidence of a current 
disability, there is no basis for service connection for 
arthritis of the left shoulder.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

While the Veteran does have a current diagnosis of arthritis 
in the knees bilaterally, there is no competent medical 
evidence relating this condition to his service.  Even though 
the Veteran's service records are not available, it could 
still be established that the current disability is related 
to service if it were shown that his symptoms had continued 
since that time.  In this case, continuity of symptomatology 
is not shown.  The earliest evidence in the claims folder of 
a diagnosis or any symptoms of arthritis is the examination 
report dated in June 2001, more than 45 years after his 
initial injury.  In addition, the Veteran does not report 
that he experienced symptoms of arthritis of the knees 
continuously since service.  Rather, he states that he did 
not seek treatment for his knee disability until 2001.  That 
the disability manifested so many years after service weighs 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  

Finally, there is no medical evidence linking the current 
arthritis of the knees to the Veteran's service since the 
June 2001 medical report does not discuss the etiology of the 
claimed condition.  The Veteran is competent to describe the 
symptoms of his disability which are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As a layperson, however, he does not have the 
expertise to render a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Arthritis is not a 
condition that can be determined by lay observation; 
therefore, without competent medical evidence of causation, 
there is no basis for service connection.  Accordingly, the 
claim must be denied.


ORDER

Service connection for osteoarthritis of the left shoulder is 
denied.

Service connection for bilateral osteoarthritis of the knees 
is denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss which he contends he suffers as a 
result of extensive noise exposure due to weapons training in 
service.  As noted above, the Veteran's service treatment 
records were destroyed, and his service personnel records are 
incomplete.  His Form DD214 indicates that he worked 
primarily as a clerk typist in service.  Nonetheless, the 
Board concedes that he experienced some amount of noise 
exposure from weapons training in service.  The claims file 
also contains private treatment records dated in April 2000, 
which indicate that he experienced noise exposure in his 
post-service civilian employment.  

The Veteran was afforded a VA examination in April 2009, in 
which mild to moderate bilateral sensorineural hearing loss 
was diagnosed.  The examiner stated that he was unable to 
determine the cause of the hearing loss without resorting to 
speculation, as there is no record of any noise test in 
service.  The report does not discuss the Veteran's noise 
exposure after service.  The Veteran's accredited 
representative urges that this opinion is inadequate and 
requests a remand for another examination.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  On remand, the Veteran should be afforded another VA 
examination, to include a thorough discussion of his history 
of both military and civilian noise exposure, in order to 
determine the most likely cause of his current hearing loss 
disability.

In addition, the Veteran has not been provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the hearing loss disability on 
appeal, as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Dingess, 19 Vet. App. at 473.  On remand, the 
Veteran should be provided proper notice informing him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explaining what types of evidence are needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal in accordance with Dingess.

2.	Schedule the Veteran for a VA audiological 
evaluation to determine the nature and etiology 
of his claimed bilateral hearing loss.  The 
claims file must be made available for review 
by the examiner.  The examiner should be 
informed that the Veteran was exposed to 
weapons noise during training in service, 
although his primary occupation was that of 
clerk typist.  The examiner should elicit as 
thorough a history as possible from the 
Veteran, to include post-service occupational 
and recreational noise exposure.  Based on the 
audiological examination, records review, and 
relevant history provided by the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any diagnosed hearing loss disability is 
causally related to noise exposure in service.  

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  The case should then 
be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


